Citation Nr: 0810706	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for 
Child A cirrhosis associated with Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In that decision, the RO granted 
service connection for Child A cirrhosis associated with 
Hepatitis C, and assigned that disability a noncompensable 
disability rating (zero percent).  The veteran appealed that 
decision to the Board as to the assigned disability rating.   


FINDING OF FACT

The medical evidence of record shows that the veteran's 
service-connected Child A cirrhosis associated with Hepatitis 
C is not shown to be productive of symptoms such as weakness, 
anorexia, abdominal pain, and malaise.
 

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for Child 
A cirrhosis associated with Hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.31, 4.114, Diagnostic Code 7312 (2007).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for Child A cirrhosis associated with Hepatitis C in a 
September 2005 rating decision.  Prior to that decision, the 
RO provided the veteran notice appearing to satisfy VCAA 
notice requirements with respect to requirements for 
establishing entitlement to service connection. 

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; thereafter additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the statutory notice required by the VCAA is only 
one part of the system of notice required and provided in the 
VA claim adjudication process.  See Wilson v. Mansfield, No. 
07-7099 (Fed. Cir. October 15, 2007).  Under Wilson (citing 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
38 U.S.C.A. § 5103(a) requires only a generic notice after 
the initial claim for benefits has been filed and before the 
initial decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  In this case, notice applicable to the specific claim on 
appeal was provided by the statement of the case and 
supplementary statements of the case.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded several formal VA examinations, most recently in 
July 2002 and February 2007.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

II.  Analysis

The veteran is claiming entitlement to higher initial 
disability rating than currently in effect for his service-
connected Child A cirrhosis associated with Hepatitis C.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In evaluating the veteran's claims, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath.  In cases such as this in which the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The RO initially identified the veteran's cirrhosis 
disability on appeal as "Child's A cirrhosis associated with 
Hepatitis C."  This expression of the disability was based 
on a diagnosis contained in an August 2005 VA examination 
report, of "Child A cirrhosis is likely a result of 
Hepatitis C."  The RO later dropped the possessive form.

The designation of "Child A" is one category under the 
Child-Pugh classification, which is used for the most part to 
assess the prognosis for chronic liver disease.  The 
assessment was based on a combination of several clinical 
measures of the disease.  Under that classification scheme, 
chronic liver disease is classified as being in one of three 
categories-Child-Pugh class A to C.  As noted in evidence on 
file discussed below, based on clinical testing the veteran's 
cirrhosis was designated as Child A.  

After the August 2005 VA examination, the report of a VA 
examination in March 2007 contains a diagnosis of "Hepatitis 
C cirrhosis".  This may be a more appropriate expression of 
the veteran's diagnosed liver disease, but for consistency 
the Board shall throughout the decision refer to the service-
connected "Child A cirrhosis associated with hepatitis C". 

The RO evaluated the Child A cirrhosis associated with 
hepatitis C under diagnostic criteria for evaluating 
disorders of the digestive system, which provide that a 
single evaluation will be assigned under the diagnostic code 
reflecting the predominant disability picture.  38 C.F.R. 
§ 4.114.  The RO has separately service-connected hepatitis C 
under Diagnostic Code 7354, rated at a 20 percent level; and 
diagnostic criteria providing that hepatitis C sequelae (such 
as cirrhosis of the liver) be evaluated under an appropriate 
diagnostic code, but not using the same signs and symptoms as 
the basis for evaluation under Diagnostic Code 7354.  See 
Note 1 following 38 C.F.R. § 4.114.

The RO evaluated the Child A cirrhosis associated with 
hepatitis C at a noncompensable level pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7312 (2007).  Under that code, 
cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis is evaluated as 
follows:  

A 10 percent disability rating is provided for 
cirrhosis of the liver manifested by symptoms such 
as weakness, anorexia, abdominal pain, and malaise. 

A 30 percent evaluation is assigned for cirrhosis 
when there is portal hypertension and splenomegaly, 
with weakness, anorexia, abdominal pain, malaise, 
and at least minor weight loss.

A 50 percent disability rating is assigned for 
cirrhosis when there is a history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy.

A 70 percent disability rating is assigned for 
cirrhosis when there is a history of two or more 
episodes of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy, but 
with periods of remission between attacks.

A 100 percent disability rating is assigned for 
cirrhosis when there is generalized weakness, 
substantial weight loss, and persistent jaundice, 
or with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy 
(erosive gastritis).

38 C.F.R. § 4.114, Diagnostic Code 7312 (2006).

The note following Diagnostic Code 7312 provides that for 
evaluation under that code, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.    

Note 2 following Diagnostic Code 7354 explains that an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The evidence material to the veteran's claim includes private 
and VA medical records dated from 2003 to 2007, including 
reports of VA examinations in August 2005 and March 2007.  
Private medical records include the report of a September 
2003 liver biopsy showing chronic hepatitis C, grade 1, stage 
4; cirrhotic liver; and prominent micro- and macro-steatosis 
involving 50 percent of the liver parenchyma.  The report of 
a liver function test in October 2003 showed abnormal liver 
function results.

In an April 2005 statement, Kia Saeian, M.D., noted that when 
seen in August 2003,  the veteran had laboratory test results 
documenting active viral replication with findings that were 
likely in large part due to Hepatitis C.  Dr. Saeian noted 
that the veteran was successfully treated and thereby the 
hepatitis C had been eradicated. 

During an August 2005 VA examination of the liver, the 
examiner reported the following history.  The examiner noted 
that in 2003 the veteran was diagnosed with Hepatitis C; and 
that at that time a work-up involving liver biopsy revealed 
findings that the current examiner classified as Child A 
cirrhosis.  The veteran was found to be well-compensated and 
therefore began a course of pegylated interferon alpha 2-a, 
and ribavirin as treatment for the Hepatitis C.  Post 
treatment examination showed that the Hepatitis C was 
eliminated.  Because of the presence of cirrhosis, the 
veteran was currently followed on a biannual basis in order 
to evaluate for the presence of hepatoma.  There has been no 
evidence of any liver cancer; and no other autoimmune 
hepatitis, hepatitis B, hemochromatosis, or other liver 
disease.  
 
The veteran denied any particular current symptoms.  He 
denied having any abdominal pain, nausea, vomiting, or weight 
loss.  The examiner noted he saw no other evidence of 
cirrhosis, portal hypertensive gastropathy, ascites, hepatic 
encephalopathy, or hypertension.

On examination, the abdomen was soft, nontender, 
nondistended, and with positive bowel sounds.  The examiner 
made findings that there were no ascites, hepatosplenomegaly, 
abdominal veins, spider angiomata, or evidence of 
malnutrition.  The report contains a diagnosis of Child A 
cirrhosis is likely a result of Hepatitis C.  The examiner 
opined that the veteran was well-compensated, and had been 
cured of Hepatitis C.

In a February 2007 letter, Dr. Saeian notified the veteran 
that recent computed tomography scan results showed no 
evidence of cancer.

The report of a March 2007 VA examination of the liver shows 
that the veteran reported complaints of constant fatigue, but 
no nausea, vomiting or anorexia.  He also reported complaints 
of intermittent arthralgia involving his knees and hands.  
The veteran reported that he did not have any right upper 
quadrant pain, incapacitating episodes of fatigue, malaise, 
nausea, vomiting, anorexia; and no right upper quadrant pain 
severe enough to require bed rest and treatment by a 
physician.  He was currently not on any treatment for his 
Hepatitis C.   He had been on pegylated interferon and 
ribavirin until November 2004.  The veteran reported that he 
was not on any other diet therapy for his Hepatitis C 
cirrhosis.  He reported that his main complaint was having 
diarrhea once a week. The veteran had no history of liver 
malignancy or hepatocellular carcinoma; and no liver 
transplant.  He had no episodes of bleeding, encephalopathy 
or ascites.  

On examination the veteran's abdomen was soft, nontender, 
nondistended, and without organomegaly.  There was no 
ascites.  There was no evidence of portal hypertension.  
There was no jaundice, palmar erythema or spider angioma.  
The veteran was well nourished.  The examiner reviewed a 
January 2007 computed tomography scan, which showed 
cirrhosis, with no focal lesion to suggest malignancy.  The 
examiner noted that testing in June 2006 was negative for 
Hepatitis C.  The report contains a diagnosis of Hepatitis C 
cirrhosis.  The examiner noted that the veteran was currently 
well-compensated Child's A cirrhotic; and that the veteran's 
Hepatitis C was undetectable on his most recent qualitative 
PCR.

Reports of private CT scans of the abdomen dated between 
January 2006 and June 2007 show impressions of hepatic 
cirrhosis; evidence of mild hepatic steatosis (June 2006); 
and no evidence of liver cancer.  The report of the CT scan 
taken in June 2007 contains an impression of (1) unchanged 
hypervascular liver foci, likely perfusion anomalies; (2) 
multiple simple hepatic cysts unchanged; and (3) no focal 
lesions to suggest hepatocellular carcinoma.  The report also 
indicated that there was no evidence of ascites.

In summary, the record documents the presence of cirrhosis by 
biopsy and imaging; and liver function testing showed 
abnormal findings.  Therefore, evaluation under Diagnostic 
Code 7312 is appropriate for evaluating the veteran's Child A 
cirrhosis associated with Hepatitis C.  See note following 
38 C.F.R. § 4.114, Diagnostic Code 7312.
 
The competent evidence of record does not show any 
significant symptoms linked to the veteran's Child A 
cirrhosis associated with Hepatitis C.  The evidence shows 
that Hepatitis C was successfully treated and eradicated in 
2003, with residual cirrhosis of the liver.  The liver 
cirrhosis was classified as Child A.  

The veteran's most recent VA examination (March 2007) showed 
that his main complaints were of constant fatigue and 
periodic diarrhea (once a week).  He reported that he had no 
nausea, vomiting, anorexia, right upper quadrant pain, 
incapacitating episodes of fatigue, malaise, episodes of 
bleeding, encephalopathy, or ascites.  VA examination most 
recently revealed that the veteran's abdomen was soft, 
nontender, nondistended, and without organomegaly.  There was 
no ascites.  There was no evidence of portal hypertension, 
jaundice, palmar erythema or spider angioma.  The veteran was 
well nourished.  Basically, the veteran was currently well-
compensated Child A cirrhotic; and his Hepatitis C was 
undetectable on diagnostic testing. 

Based on the foregoing, the Board does not find that the 
veteran's condition due to his Child A cirrhosis associated 
with Hepatitis C approximates the criteria under Diagnostic 
Code 7312 required for a compensable disability rating.  
Under that code, the evidence does not show that the 
veteran's liver cirrhosis is productive of symptoms such as 
weakness, anorexia, abdominal pain, and malaise.  The veteran 
did report a complaint of constant fatigue at the March 2007 
VA examination.  No such complaint, however, is shown in the 
report of the previous VA examination, or in any treatment 
records on file.  Nor do any medical records indicate any 
objective finding of constant fatigue or malaise.  Moreover 
complaints of fatigue and loss of appetite are contemplated 
in the rating of 20 percent for Hepatitis C, which was 
successfully treated and eradicated, according to the medical 
record.  Compensating these symptoms under Diagnostic Code 
7312, in addition to Code 7354 would constitute 
"pyramiding," which is not permitted under the applicable 
regulation.  (See 38 C.F.R. § 4.14 (2007) which provided that 
the evaluation of the same disability under various diagnoses 
is to be avoided.)

In sum, the preponderance of the evidence is against the 
veteran's claim for an initial compensable disability rating 
under diagnostic criteria of  VA's Schedule for Rating 
Disabilities.  38 C.F.R. §§ 4.31; 4.114, Diagnostic Code 
7312.  As the assigned noncompensable evaluation reflects the 
actual degree of impairment shown since the date of the grant 
of service connection, there is no basis for staged ratings 
for this claim.  

The Board acknowledges that in reaching its determination in 
this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable schedular rating for Child A 
cirrhosis associated with Hepatitis C is denied. 
 


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


